UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6162


TIMOTHY G. NORMAN,

                  Plaintiff - Appellant,

             v.

ELEXIA CRAIG; RASHAD ROYSTER; CORRECTIONAL OFFICER BROUMMEL;
SERGEANT THOMAS JOYNER; DENNIS ROWLAND,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:07-ct-03128-H)


Submitted:    April 22, 2009                  Decided:   May 11, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy G. Norman, Appellant Pro Se.       Elizabeth F. Parsons,
Assistant Attorney General, Oliver Gray Wheeler, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy G. Norman appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have    reviewed       the    record    and   find        no   reversible      error.

Accordingly, we deny Norman’s motion for appointment of counsel

and    affirm    for    the   reasons    stated      by    the   district      court.

Norman v. Craig, No. 5:07-ct-03128-H (E.D.N.C. Jan. 5, 2009).

We    dispense   with    oral   argument      because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2